Case 1:19-cv-00291-LPS-JLH Document 26 Filed 06/01/20 Page 1 of 20 PageID #: 148




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

  COOLTVNETWORK.COM, INC.                        :
                                                 :   C.A. No. 19-00291-LPS-JLH
                    Plaintiff,                   :
                                                 :   JURY TRIAL DEMANDED
        v.                                       :
                                                 :
  BLACKBOARD INC.,                               :
                                                 :
                    Defendant.                   :
                                                 :
                                                 :   C.A. No. 19-00292-LPS-JLH
  COOLTVNETWORK.COM, INC.                        :
                                                 :   JURY TRIAL DEMANDED
                    Plaintiff,                   :
                                                 :
        v.                                       :
                                                 :
  FACEBOOK, INC.,                                :

                    Defendant.

                                                 :
  COOLTVNETWORK.COM, INC.                        :   C.A. No. 19-00293-LPS-JLH
                                                 :
                    Plaintiff,                   :   JURY TRIAL DEMANDED
                                                 :
        v.                                       :
                                                 :
  INTERNATIONAL BUSINESS MACHINES                :
  CORPORATION,                                   :

                    Defendant.




                                       1
Case 1:19-cv-00291-LPS-JLH Document 26 Filed 06/01/20 Page 2 of 20 PageID #: 149




                                                 :
  COOLTVNETWORK.COM, INC.                        :   C.A. No. 19-00294-LPS-JLH
                                                 :
                    Plaintiff,                   :   JURY TRIAL DEMANDED
                                                 :
        v.                                       :
                                                 :
  KALTURA, INC.,                                 :
                                                 :
                    Defendant.

                                                 :
  COOLTVNETWORK.COM, INC.                        :   C.A. No. 19-295-LPS-JLH
                                                 :
                    Plaintiff,                   :   JURY TRIAL DEMANDED
                                                 :
        v.                                       :
                                                 :
  LIMELIGHT NETWORKS, INC.,                      :
                                                 :
                    Defendant.



                                                 :
  COOLTVNETWORK.COM, INC.                        :   C.A. No. 19-296-LPS-JLH
                                                 :
                    Plaintiff,                   :   JURY TRIAL DEMANDED
                                                 :
        v.                                       :
                                                 :
                                                 :
  MICROSOFT CORPORATION                          :

                    Defendant.




                                       2
Case 1:19-cv-00291-LPS-JLH Document 26 Filed 06/01/20 Page 3 of 20 PageID #: 150




                                                             :
  COOLTVNETWORK.COM, INC.                                    :   C.A. No. 19-297-LPS-JLH
                                                             :
                         Plaintiff,                          :   JURY TRIAL DEMANDED
                                                             :
         v.                                                  :
                                                             :
  OOYALA, INC.,                                              :
                                                             :

                        Defendant.

                                                             :
  COOLTVNETWORK.COM, INC.                                    :   C.A. No. 19-534-LPS-JLH
                                                             :
                         Plaintiff,                          :   JURY TRIAL DEMANDED
                                                             :
         v.                                                  :
                                                             :
  SNAP, INC.,                                                :
                                                             :
                        Defendant.


                                                             :
  COOLTVNETWORK.COM, INC.                                    :   C.A. No. 19-535-LPS-JLH
                                                             :
                         Plaintiff,                          :   JURY TRIAL DEMANDED
                                                             :
         v.                                                  :
                                                             :
  TRAPELO CORP.,                                             :
                                                             :
                        Defendant.


                              SCHEDULING ORDER [PATENT]


        This 1st day of June, 2020, the Court having conducted an initial scheduling

 conference pursuant to Federal Rule of Civil Procedure 16(b) and Local Rule 16.1(b), and the

 parties having determined after discussion that the matter cannot be resolved at this juncture by



                                                3
Case 1:19-cv-00291-LPS-JLH Document 26 Filed 06/01/20 Page 4 of 20 PageID #: 151




 settlement, voluntary mediation, or binding arbitration;

        IT IS HEREBY ORDERED that:

        1.      Rule 26(a)(l) Initial Disclosures and E-Discovery Default Standard.            Unless

 otherwise agreed to by the parties, the parties shall make their initial disclosures pursuant to

 Federal Rule of Civil Procedure 26(a)(l) within fourteen (14) days of the date the Court enters this

 Order. Counsel will confer and attempt to reach an agreement on a proposed ESI Order and submit

 it to the Court within thirty (30) days from the date of entry of this Order. Should counsel be

 unable to reach an agreement on a proposed ESI Order, counsel must follow the provisions of

 Paragraph 8(g) below.

        2.      Joinder of Other Parties and Amendment of Pleadings. All motions to join other

 parties, and to amend or supplement the pleadings, shall be filed on or before March 18, 2021,

 with the exception of amendments to plead inequitable conduct, which shall be filed on or before

 November 1, 2021.

        3.      Application to Court for Protective Order. Should counsel find it will be necessary

 to apply to the Court for a protective order specifying terms and conditions for the disclosure of

 confidential information, counsel should confer and attempt to reach an agreement on a proposed

 form of order and submit it to the Court within thirty (30) days from the date of entry of this Order.

 Should counsel be unable to reach an agreement on a proposed form of order, counsel must follow

 the provisions of Paragraph 8(g) below.

        Any proposed protective order must include the following paragraph:

                Other Proceedings. By entering this order and limiting the
                disclosure of information in this case, the Court does not
                intend to preclude another court from finding that
                information may be relevant and subject to disclosure in



                                                   4
Case 1:19-cv-00291-LPS-JLH Document 26 Filed 06/01/20 Page 5 of 20 PageID #: 152




                 another case. Any person or party subject to this order who
                 becomes subject to a motion to disclose another party’s
                 information designated “confidential” [the parties should list
                 any other level of designation, such as “highly confidential,”
                 which may be provided for in the protective order] pursuant
                 to this order shall promptly notify that party of the motion so
                 that the party may have an opportunity to appear and be
                 heard on whether that information should be disclosed.

        4.       Papers and Proceedings Under Seal. In accordance with section G of the Revised

 Administrative Procedures Governing Filing and Service by Electronic Means, a redacted version

 of any sealed document shall be filed electronically within seven days of the filing of the sealed

 document.

        Should any party intend to request to seal or redact all or any portion of a transcript of a

 court proceeding (including a teleconference), such party should expressly note that intent at the

 start of the court proceeding. Should any party subsequently choose to make a request for sealing

 or redaction, it must, promptly after the completion of the transcript, file with the Court a motion

 for sealing/redaction, and include as attachments (1) a copy of the complete transcript highlighted

 so the Court can easily identify and read the text proposed to be sealed/redacted, and (2) a copy of

 the proposed redacted/sealed transcript. With their request, the party seeking redactions must

 demonstrate why there is good cause for the redactions and why disclosures of the redacted

 material would work a clearly defined and serious injury to the party seeking redaction.

        5.       Courtesy Copies. The parties shall provide to the Court two courtesy copies of all

 briefs and any other document filed in support of any briefs (i.e., appendices, exhibits, declarations,

 affidavits etc.). This provision also applies to papers filed under seal. All courtesy copies shall be

 double-sided.

        6.       ADR Process.       Having discussed the ADR process during the scheduling



                                                   5
Case 1:19-cv-00291-LPS-JLH Document 26 Filed 06/01/20 Page 6 of 20 PageID #: 153




 conference, the Court will schedule one or more teleconferences to discuss ADR with the parties

 during the pendency of this case.

        7.         Disclosures. Absent agreement among the parties, and approval of the Court:

                   a.     By May 15, 2020, Plaintiff1 shall identify the accused product(s), including

 accused methods and systems, and its damages model, as well as the asserted patent(s) and the

 asserted claims that the accused product(s) allegedly infringe(s). Plaintiff shall also produce the

 file history for each asserted patent.

                   b.     By October 15, 2020, Defendants shall produce core technical documents

 related to the accused product(s), sufficient to show how the accused product(s) work(s), including

 but not limited to non-publicly available operation manuals, product literature, schematics, and

 specifications.

                   c.     By November 12, 2020, Plaintiff shall produce an initial claim chart

 relating each known accused product to the asserted claims each such product allegedly infringes.

                   d.     By January 28, 2021, Defendants shall produce their initial invalidity

 contentions for each asserted claim, as well as the known related invalidating references.

                   e.     Within 30 days after the Court issues its claim construction order, Plaintiff

 shall provide its final identification of accused products and final infringement contentions.

                   f.     Within 30 days after the receipt of Plaintiff’s final identification of accused

 products and final infringement contentions from sub-paragraph (e) above, Defendants shall

 provide their final identification of asserted prior art and final invalidity contentions.



 1
   For purposes of this Scheduling Order, Plaintiff and Defendants are defined as set forth in the
 Default Standard for Discovery, Including Discovery of Electronically Stored Information
 (“ESI”), ¶ 4.


                                                     6
Case 1:19-cv-00291-LPS-JLH Document 26 Filed 06/01/20 Page 7 of 20 PageID #: 154




        8.      Discovery. Unless otherwise ordered by the Court or agreed to by the parties, the

 limitations on discovery set forth in Local Rule 26.1 shall be observed. All non-Markman

 discovery, except for disclosures made pursuant to Paragraph 7, shall be stayed until the Court

 issues its claim construction order.

                a.      Discovery Cut Off. All discovery in this case shall be initiated so that it

 will be completed on or before January 28, 2022.

                b.      Document Production.           Document production shall be substantially

 complete by June 15, 2021.

                c.      Requests for Admission. A maximum of 25 requests for admission are

 permitted for each SIDE, excluding requests directed at authentication (subject to an objection of

 undue burden).

                d.      Interrogatories.

                        i.      Plaintiff is permitted twenty-five (25) interrogatories for each

                                Defendant. Each defendant may serve up to twenty-five (25)

                                interrogatories on Plaintiff.

                        ii.     The Court encourages the parties to serve and respond to contention

                                interrogatories early in the case. In the absence of agreement among

                                the parties, contention interrogatories, if filed, shall first be

                                addressed by the party with the burden of proof. The adequacy of

                                all interrogatory answers shall be judged by the level of detail each

                                party provides; i.e., the more detail a party provides, the more detail

                                a party shall receive.




                                                   7
Case 1:19-cv-00291-LPS-JLH Document 26 Filed 06/01/20 Page 8 of 20 PageID #: 155




             e.    Depositions.

                   i.     Limitation on Hours for Deposition Discovery. Plaintiff may take

                          up to a total of 100 hours of fact deposition total, with no more than

                          35 hours of any one Defendant. Defendants may collectively take

                          up to 100 hours of Plaintiff. This limit does not apply to third party

                          or expert depositions. The named inventor may be deposed for up

                          to a total of 14 hours collectively in his personal capacity by the

                          Defendants, and an additional 14 hours should he also be designated

                          as Plaintiff’s 30(b)(6) witness. Defendants agree to use their best

                          efforts to avoid duplicative questioning. If any party seeks to alter

                          the limits set forth above, the parties shall meet and confer in good

                          faith to attempt to resolve the issue without intervention by the

                          Court.

                   ii.    Location of Depositions. The parties shall schedule depositions at a

                          mutually agreeable location, or, if the parties are unable to agree on

                          a location, within ten miles of the principal place of business of the

                          witness.

             f.    Disclosure of Expert Testimony.

                   i.     Expert Reports. For the party who has the initial burden of proof on

                          the subject matter, the initial Federal Rule 26(a)(2) disclosure of

                          expert testimony is due on or before February 24, 2022. The

                          supplemental disclosure to contradict or rebut evidence on the same




                                            8
Case 1:19-cv-00291-LPS-JLH Document 26 Filed 06/01/20 Page 9 of 20 PageID #: 156




                          matter identified by another party is due on or before March 24,

                          2022. Reply expert reports from the party with the initial burden of

                          proof are due on or before April 14, 2022. No other expert reports

                          will be permitted without either the consent of all parties or leave of

                          the Court. Along with the submissions of the expert reports, the

                          parties shall advise of the dates and times of their experts’

                          availability for deposition. Expert discovery shall be completed by

                          May 5, 2022.

                   ii.    Expert Report Supplementation. The parties agree they will permit

                          expert declarations to be filed in connection with motions briefing

                          (including case-dispositive motions). Such declarations shall be

                          limited to opinions previously disclosed in timely served expert

                          reports.

                   iii.   Objections to Expert Testimony. To the extent any objection to

                          expert testimony is made pursuant to the principles announced in

                          Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993), as

                          incorporated in Federal Rule of Evidence 702, it shall be made by

                          motion no later than the deadline for dispositive motions set forth

                          herein, unless otherwise ordered by the Court. Briefing on such

                          motions is subject to the page limits set out in connection with

                          briefing of case dispositive motions.




                                             9
Case 1:19-cv-00291-LPS-JLH Document 26 Filed 06/01/20 Page 10 of 20 PageID #: 157




             g.    Discovery Matters and Disputes Relating to Protective Orders.

                   i.     Any discovery motion filed without first complying with the

                          following procedures will be denied without prejudice to renew

                          pursuant to these procedures.

                   ii.    Should counsel find, after good faith efforts – including verbal

                          communication among Delaware and Lead Counsel for all parties to

                          the dispute – that they are unable to resolve a discovery matter or a

                          dispute regarding a protective order, the moving party (i.e., the party

                          seeking relief from the Court) should file a “Motion for

                          Teleconference     To     Resolve     [Discovery/Protective     Order]

                          Disputes.” The suggested text for this motion can be found in

                          Magistrate Judge Hall’s section of the Court’s website, in the

                          “Forms” tab.

                   iii.   The Court will thereafter order a discovery telephone conference

                          and deadlines for submissions. On the date set by court order,

                          generally not less than seventy-two hours prior to the conference

                          (excluding weekends and holidays), the party seeking relief shall file

                          with the Court a letter, not to exceed three pages, outlining the issues

                          in dispute and its position on those issues. This submission shall

                          include: (1) a proposed order, attached as an exhibit, setting out the

                          nature of the relief requested; and (2) to the extent that the dispute

                          relates to responses to certain discovery requests, an attached exhibit




                                            10
Case 1:19-cv-00291-LPS-JLH Document 26 Filed 06/01/20 Page 11 of 20 PageID #: 158




                                 (or exhibits) containing the requests and the responses in dispute.

                                 On the date set by court order, generally not less than forty-eight

                                 hours prior to the conference (excluding weekends and holidays),

                                 any party opposing the application for relief may file a letter, not to

                                 exceed three pages, outlining that party’s reasons for its opposition.

                          iv.    Each party shall submit two courtesy copies of its letter and any

                                 other document filed in support to the Clerk’s Office within one

                                 hour of e-filing. All courtesy copies shall be double-sided.

                          v.     Should the Court find further briefing necessary upon conclusion of

                                 the conference, the Court will order it. Alternatively, the Court may

                                 choose to resolve the dispute prior to the conference and cancel the

                                 conference.

        9.      Motions to Amend / Motions to Strike.

                a.        Any motion to amend (including a motion for leave to amend) a pleading

 or any motion to strike any pleading shall be made pursuant to the discovery dispute procedure set

 forth in Paragraph 8(g), above.

                b.        Any motion to amend shall attach the proposed amended pleading as well

 as a “blackline” comparison to the prior pleading. Any motion to strike shall attach the document

 sought to be stricken.

        10.     Technology Tutorials. Although technology tutorials are not required by the Court,

 they are appreciated and, if any party chooses to file such a tutorial, it shall be submitted on or

 before the date that the Joint Claim Construction Brief is filed. Comments on technology tutorials




                                                   11
Case 1:19-cv-00291-LPS-JLH Document 26 Filed 06/01/20 Page 12 of 20 PageID #: 159




  shall be due one week after the tutorials are submitted.

         11.     Claim Construction Issue Identification.      On June 2, 2020, the parties shall

  exchange a list of those claim term(s)/phrase(s) that they believe need construction. On June 12,

  2020, the parties shall exchange their proposed claim construction of those additional

  term(s)/phrase(s). This document will not be filed with the Court. Subsequent to exchanging that

  list, the parties will meet and confer by June 19, 2020, and will prepare a Joint Claim Construction

  Chart to be filed by July 1, 2020. The parties’ Joint Claim Construction Chart should identify for

  the Court the term(s)/phrase(s) of the claim(s) in issue, and should include each party’s proposed

  construction of the disputed claim language with citation(s) only to the intrinsic evidence in

  support of their respective proposed constructions. A copy of the patent in issue as well as those

  portions of the intrinsic record relied upon shall be submitted with this Joint Claim Construction

  Chart. In this joint submission, the parties shall not provide argument.

         12.     Claim Construction Briefing. The Plaintiff shall serve, but not file, its opening

  claim construction brief, not to exceed 20 pages on July 17, 2020. The Defendants shall serve,

  but not file, their answering brief, not to exceed 30 pages on August 17, 2020. The Plaintiff shall

  serve, but not file, its reply brief, not to exceed 20 pages, on September 3, 2020. The Defendants

  shall serve, but not file, their sur-reply brief, not to exceed 10 pages, on September 21, 2020. No

  later than September 25, 2020, the parties shall file a Joint Claim Construction Brief. The parties

  shall copy and paste their unfiled briefs into one brief, with their positions on each claim term in

  sequential order, in substantially the form below.

                                JOINT CLAIM CONSTRUCTION BRIEF

 I.      Agreed-Upon Constructions




                                                  12
Case 1:19-cv-00291-LPS-JLH Document 26 Filed 06/01/20 Page 13 of 20 PageID #: 160




 II.     Disputed Constructions

        [TERM 1]

                1.       Plaintiff’s Opening Position

                2.       Defendants’ Answering Position

                3.       Plaintiff’s Reply Position

                4.       Defendants’ Sur-Reply Position

        [TERM 2]

                1.       Plaintiff’s Opening Position

                2.       Defendants’ Answering Position

                3.       Plaintiff’s Reply Position

                4.       Defendants’ Sur-Reply Position

  The parties need not include any general summaries of the law relating to claim construction. If

  there are any materials that would be submitted in an index, the parties shall submit them in a Joint

  Appendix.

         13.     Hearing on Claim Construction. Beginning at 2:00 p.m. on October 19, 2020, the

  Court will hear argument on claim construction. The parties need not include any general

  summaries of the law relating to claim construction in their presentations to the Court. The parties

  shall notify the Court, by joint letter submission, no later than the date on which their joint claim

  construction brief is filed (i) whether they request leave to present testimony at the hearing; and

  (ii) the amount of time they are requesting be allocated to them for the hearing.

         14.     Supplementation. Absent agreement among the parties, and approval of the Court,

  no later than the date on which their respective final contentions are due as set forth in




                                                   13
Case 1:19-cv-00291-LPS-JLH Document 26 Filed 06/01/20 Page 14 of 20 PageID #: 161




 paragraphs 7.e and 7.f above, the parties must finally supplement, inter alia, the identification

 of all accused products and of all invalidity references.

        15.     Interim Status Report. On August 19, 2021, counsel shall submit a joint letter to

 the Court with an interim report on the nature of the matters in issue and the progress of discovery

 to date. Thereafter, if the Court deems it necessary, it will schedule a status conference.

        16.     Trial Scheduling Conference. On October 7, 2022 at 1:00 p.m., the Court will

 hold a conference to discuss the order and scheduling of trials. The parties shall submit a joint

 status letter setting forth their respective positions on trial scheduling no less than seven (7) days

 in advance of the trial scheduling conference.

        17.     Case Dispositive Motions. All case dispositive motions, an opening brief, and

 affidavits, if any, in support of the motion shall be served and filed on or before June 2, 2022.

 Briefing will be presented pursuant to the Court’s Local Rules, as modified by this Order.

                a.      Early Summary Judgment Following Claim Construction. Within 45 days

 of the Court issuing its claim construction order, any party may file an early motion for summary

 judgment in view of that claim construction order, with briefing presented pursuant to the Court’s

 Local Rules. The parties have agreed to refer any such early summary judgment motion to

 Magistrate Judge Hall, and will execute an AO85A Form no later than 7 days before the expiration

 of the 45-day deadline for filing the early motion for summary judgment. The executed AO85A

 form shall be attached to any motion filed pursuant to Paragraph 17(a). Notwithstanding the

 foregoing, no other case dispositive motion under Rule 56 may be filed more than ten days before

 the above date in paragraph 17 without leave of the Court.




                                                  14
Case 1:19-cv-00291-LPS-JLH Document 26 Filed 06/01/20 Page 15 of 20 PageID #: 162




                b.      Page limits combined with Daubert motion page limits. Each SIDE2 is

 permitted to file as many case dispositive motions as desired; provided, however, that each SIDE3

 will be limited to a combined total of 40 pages for all opening briefs, a combined total of 40 pages

 for all answering briefs, and a combined total of 20 pages for all reply briefs regardless of the

 number of case dispositive motions that are filed. In the event that a party files, in addition to a

 case dispositive motion, a Daubert motion to exclude or preclude all or any portion of an expert’s

 testimony, the total amount of pages permitted for all case dispositive and Daubert motions shall

 be increased to 50 pages for all opening briefs, 50 pages for all answering briefs, and 25 pages for

 all reply briefs for each SIDE.4

                c.      Hearing. The Court will hear argument on all pending case dispositive and

 Daubert motions on July 26, 2022 beginning at 9:00 a.m. Unless otherwise ordered by the Court,

 each party will be allocated a total of forty-five minutes to present its argument on all pending

 motions.

        18.     Applications by Motion. Except as otherwise specified herein, any application to

 the Court shall be by written motion. Any non-dispositive motion should contain the statement



 2
   Given the number of Defendants in these actions, Defendants may need to request additional
 pages to address unique issues concerning the separate and discrete products involved in each of
 their respective cases.
 3
   Given the number of Defendants in these actions, Defendants may need to request additional
 pages to address unique issues concerning the separate and discrete products involved in each of
 their respective cases.
 4
   The parties must work together to ensure that the Court receives no more than a total of 250
 pages (i.e., 50 + 50 + 25 regarding one party’s motions, and 50 + 50 + 25 regarding the other
 party’s motions) of briefing on all case dispositive motions and Daubert motions that are covered
 by this scheduling order and any other scheduling order entered in any related case that is
 proceeding on a consolidated or coordinated pretrial schedule.


                                                 15
Case 1:19-cv-00291-LPS-JLH Document 26 Filed 06/01/20 Page 16 of 20 PageID #: 163




 required by Local Rule 7.1.1.

         19.     Pretrial Conference.      On October 28, 2022, the Court will hold a pretrial

 conference for the first trial in Court with counsel beginning at 9:00 a.m. Unless otherwise ordered

 by the Court, the parties should assume that filing the pretrial order satisfies the pretrial disclosure

 requirement of Federal Rule of Civil Procedure 26(a)(3). The parties in the first trial shall file with

 the Court the joint proposed final pretrial order with the information required by the form of

 Revised Final Pretrial Order- Patent, which can be found on the Court's website

 (www.ded.uscourts.gov), on or before October 21, 2022. Unless otherwise ordered by the Court,

 the parties shall comply with the timeframes set forth in Local Rule 16.3(d)(l )-(3) for the

 preparation of the joint proposed final pretrial order.

         The parties shall provide the Court two (2) courtesy copies of the joint proposed final

 pretrial order and all attachments.

         As noted in the Revised Final Pretrial Order- Patent, the parties shall include in their joint

 proposed final pretrial order, among other things:

                 a.       a request for a specific number of hours for their trial presentations, as well

 as a requested number of days, based on the assumption that in a typical jury trial day (in which

 there is not jury selection, jury instruction, or deliberations), there will be 5 ½ to 6 ½ hours of trial

 time, and in a typical bench trial day there will be 6 to 7 hours of trial time;

                 b.       their position as to whether the Court should allow objections to efforts to

 impeach a witness with prior testimony, including objections based on lack of completeness and/or

 lack of inconsistency;

                 c.       their position as to whether the Court should rule at trial on objections to




                                                    16
Case 1:19-cv-00291-LPS-JLH Document 26 Filed 06/01/20 Page 17 of 20 PageID #: 164




 expert testimony as beyond the scope of prior expert disclosures, taking time from the parties’ trial

 presentation to argue and decide such objections, or defer ruling on all such objections unless

 renewed in writing following trial, subject to the proviso that a party prevailing on such a post-

 trial objection will be entitled to have all of its costs associated with a new trial paid for by the

 party that elicited the improper expert testimony at the earlier trial; and

                d.      their position as to how to make motions for judgment as a matter of law,

 whether it be immediately at the appropriate point during trial or at a subsequent break, whether

 the jury should be in or out of the courtroom, and whether such motions may be supplemented in

 writing.

        20.     Motions in Limine: Motions in limine shall not be separately filed. All in limine

 requests and responses thereto shall be set forth in the proposed pretrial order. Each side5 shall be

 limited to three in limine requests, unless otherwise permitted by the Court. The in limine request

 and any response shall contain the authorities relied upon; each in limine request may be supported

 by a maximum of three pages of argument, may be opposed by a maximum of three pages of

 argument, and the party making the in limine request may add a maximum of one additional page

 in reply in support of its request. If more than one party is supporting or opposing an in limine

 request, such support or opposition shall be combined in a single three page submission (and, if

 the moving party, a single one page reply), unless otherwise ordered by the Court. No separate

 briefing shall be submitted on in limine requests, unless otherwise permitted by the Court.

        21.     Jury Instructions, Voir Dire, and Special Verdict Forms. Where a case is to be tried



 5
   Given the number of Defendants in these actions, Defendants may need to request additional
 pages to address unique issues concerning the separate and discrete products involved in each of
 their respective cases.


                                                   17
Case 1:19-cv-00291-LPS-JLH Document 26 Filed 06/01/20 Page 18 of 20 PageID #: 165




 to a jury, pursuant to Local Rules 47 and 51 the parties should file (i) proposed voir dire, (ii)

 preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict forms three (3)

 business days before the final pretrial conference. This submission shall be accompanied by a

 courtesy copy containing electronic files of these documents in Word Perfect or Microsoft Word

 format, which may be submitted by e-mail to Judge Stark’s staff.

          22.    Trial. The first trial is scheduled for a 5-day jury trial beginning at 9:30 a.m. on

 November 7, 2022, with the subsequent trial days beginning at 9:00 a.m. Until the case is

 submitted to the jury for deliberations, the jury will be excused each day at 4:30 p.m. The trial

 will be timed, and counsel will be allocated a total number of hours in which to present their

 respective cases.

          23.    Judgment on Verdict and Post-Trial Status Report. Within seven days after a jury

 returns a verdict in any portion of a jury trial, the parties shall jointly submit a form of order to

 enter judgment on the verdict. At the same time, the parties shall submit a joint status report,

 indicating among other things how the case should proceed and listing any post-trial motions each

 party intends to file.

          24.    Post-Trial Motions. Unless otherwise ordered by the Court, each SIDE6 is limited

 to a maximum of 20 pages of opening briefs, 20 pages of answering briefs, and 10 pages of reply

 briefs relating to any post-trial motions filed by that party, no matter how many such motions are

 filed.



                                                UNITED STATES MAGISTRATE JUDGE
 6
   Given the number of Defendants in these actions, Defendants may need to request additional
 pages to address unique issues concerning the separate and discrete products involved in each of
 their respective cases.


                                                  18
Case 1:19-cv-00291-LPS-JLH Document 26 Filed 06/01/20 Page 19 of 20 PageID #: 166




                     [Counsel Shall Provide a Chart of All Relevant Deadlines]

                     EVENT                                                DEADLINE
  Fed R. Civ. P. 26(a)(l) Initial Disclosures             Within 14 days of the date the Court enters
                                                                          this Order
  Deadline to submit Protective Order                    Within 30 days from the date the Court enters
                                                                          this Order
  Plaintiff Identifies accused products &                               May 15, 2020
  asserted patent claims
  Exchange of Claim Terms Needing                                        June 2, 2020
  Construction
  Exchange Proposed Claim Construction Chart                            June 12, 2020
  for Additional Terms
  Deadline to meet and confer Re: Claim                                 June 19, 2020
  Construction Chart
  Joint Claim Construction Chart                                         July 1, 2020
  Plaintiff’s Opening Claim Construction Brief                          July 17, 2020
  Defendants’ Responsive Claim Construction                            August 17, 2020
  Briefs
  Plaintiff’s Reply Claim Construction Brief                         September 3, 2020
  Defendants’ Sur-Reply Claim Construction                           September 21, 2020
  Briefs
  Joint Claim Construction Brief and                                 September 25, 2020
  Technology Tutorial Submission
  Hearing on Claim Construction                             October 19, 2020 at 2:00 p.m. Eastern
  Production of Core Technical Documents for                         October 15, 2020
  Accused Products
  Plaintiff Initial Claim Chart                                      November 12, 2020
  Initial Invalidity Contentions and Invalidating                     January 28, 2021
  References
  Joinder of Parties and Amendment of                                  March 18, 2021
  Pleadings, except as to inequitable conduct
  Substantial Completion of Document                                    June 15, 2021
  Production
  Interim Status Report                                                August 19, 2021
  Final Infringement Contentions                            30 days after claim construction order
  Deadline for Filing Early Summary Judgment                45 days after claim construction order
  Motion Following Claim Construction
  Final Invalidity Contentions                            30 days after receipt of final infringement
                                                                          contentions
  Parties finally supplement the identification of         by date of respective final contentions
  all accused products and of all invalidity
  references



                                                    19
Case 1:19-cv-00291-LPS-JLH Document 26 Filed 06/01/20 Page 20 of 20 PageID #: 167




                       EVENT                               DEADLINE
  Deadline to plead inequitable conduct                 November 1, 2021
  Fact Discovery Cut Off                                January 28, 2022
  Opening Expert Reports                                February 24, 2022
  Rebuttal Expert Reports                                March 24, 2022
  Reply Expert Reports                                   April 14, 2022
  Expert Discovery Cut Off                                May 5, 2022
  Case Dispositive and Daubert Motions                    June 2, 2022
  Deadline
  Case Dispositive and Daubert Motion           July 26, 2022 at 9:00 a.m. Eastern
  Hearing
  Trial Scheduling Conference                  October 7, 2022 at 1:00 p.m. Eastern
  Joint Pre-Trial Order                                 October 21, 2022
  Pretrial Conference                          October 28, 2022 at 9:00 a.m. Eastern
  1st 5-day Jury Trial                                  November 7, 2022




                                          20
